Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 11/9/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for connecting to a base station based on link-quality matric.
Each independent claim identifies the uniquely distinct features, particularly:
determining that new radio communications and long term evolution communications are in use in a cell in which the network equipment operates based on a starting symbol location for non-user equipment specific control signaling received from the cell relative to a frame boundary;  

determining channel state information reference resources, wherein determining the channel state information reference resources comprises removing the long term evolution resource overhead data from channel state information computation data. 

The closest prior art:
Yi (US 20190037579 A1) discloses a method for connecting to a base station with a plurality of radio access technologies including LTE and NR (Fig 1-9).
Pelletier (US 20190089498 A1) discloses a method of multiple radio access technologies communication including LTE and NR (Fig 1-18).
Dayal (US 20110243094 A1) discloses a method for operating multi-radio technology in a network.

All the prior art disclose conventional method for connecting to a base station based on link-quality matric, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473